DETAILED ACTION
This office action is in response to the initial filing dated March 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3.	Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US PG Pub #2017/0368936).
As to claim 1, Kojima teaches an occupant behavior determining apparatus (Paragraph [0040] teaches a driving assistance apparatus with an activity detection section) comprising: 

one or more processors that execute computer-executable instructions stored in a memory (Paragraphs [0061]-[0063]), wherein 
the one or more processors execute the computer-executable instructions to cause the occupant behavior determining 10apparatus to: 
	recognize a face of the occupant based on the image (Paragraph [0078] teaches extracting a face from an image); 
	recognize a posture of the occupant based on the image (Paragraph [0076]); and 
	determine a behavior of the occupant in a vehicle cabin 15based on a recognition result of the face of the occupant and a recognition result of the posture of the occupant (Paragraphs [0070] and [0080] teach detecting driver activities).  
As to claim 2, depending from the occupant behavior determining apparatus according to claim 1, Kojima teaches wherein the one or more processors cause the 20occupant behavior determining apparatus to: 
recognize an object held by the occupant based on the image (Paragraph [0077]); and 
determine the behavior of the occupant based on the recognition result of the face of the occupant, the recognition 25result of the posture of the occupant, and a recognition result of the object held by the occupant (Paragraph [0080]). 
As to claim 5, Kojima teaches an occupant behavior determining method (Paragraphs [0001] and [0009], comprising: 

recognizing a posture of the occupant based on the image (Paragraph [0076]); and 
- 17 -determining a behavior of the occupant in a vehicle cabin based on a recognition result of the face of the occupant and a recognition result of the posture of the occupant (Paragraphs [0070] and [0080] teach detecting driver activities).  
As to claim 56, depending from the occupant behavior determining method according to claim 5, Kojima teaches the method further comprising: 
recognizing an object held by the occupant based on the image (Paragraph [0077]); and 
determining the behavior of the occupant based on the 10recognition result of the face of the occupant, the recognition result of the posture of the occupant, and a recognition result of the object held by the occupant (Paragraph [0080]).  
As to claim 8, depending from the occupant behavior determining method according to claim 5, Kojima teaches wherein - 18 -the camera is provided near a manipulated device of the vehicle that is to be manipulated by a finger of the occupant, and 
the occupant behavior determining method further comprises 5determining the behavior of the occupant to be manipulation of the manipulated device if the nearby object is recognized (Figure 3 shows an activity including using SNS when a viewed object is an automotive navigation system or determining an activity as watching a car TV when a remote control is a held object; Paragraph [0048] teaches a navigation system or a tv system mounted in a vehicle; Paragraph [0076] teaches various ways to manipulate a device).  

10recognize a face of an occupant of a vehicle based on an image of the occupant captured by a camera (Paragraph [0078] teaches extracting a face from an image; Paragraphs [0041]-[0042] teach a camera); 
recognize a posture of the occupant based on the image (Paragraph [0076]); and 
determine a behavior of the occupant in a vehicle cabin 15based on a recognition result of the face of the occupant and a recognition result of the posture of the occupant (Paragraphs [0070] and [0080] teach detecting driver activities).  
As to claim 10, depending from the non-transitory computer-readable storage medium according to claim 9, Kojima teaches wherein the program further causes the 20computer to: 
recognize an object held by the occupant based on the image (Paragraph [0077]); and 
determine the behavior of the occupant based on the recognition result of the face of the occupant, the recognition 25result of the posture of the occupant, and a recognition result of the object held by the occupant (Paragraph [0080]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US PG Pub #2017/0368936) as applied to claims 1, 5, and 9 above, and further in view of Lo et al. (Lo; US Patent #11,144,749).
As to claim 3, depending from the occupant behavior determining apparatus according - 16 -to claim 1, Kojima teaches wherein the one or more processors cause the occupant behavior determining apparatus to: 
recognize a nearby object that is close to the camera, based on the image (Paragraph [0077]). However, Kojima does not explicitly teach 5generate, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 

recognize the nearby object based on the low-resolution image.
In the field of image processing, Lo teaches generate, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 
recognize the face of the occupant and the posture of the 10occupant based on the high-resolution image; and 
recognize the nearby object based on the low-resolution image (Column 6, Lines 1-14 teach a high resolution image for examining facial features and a low resolution image for detecting an object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kojima with the image processing of Lo because this allows for detection under constrained communication bandwidth and computation power (Column 5, Lines 45-50).
As to claim 4, depending from the occupant behavior determining apparatus according 15to claim 3, Kojima teaches wherein the camera is provided near a manipulated device of the vehicle that is to be manipulated by a finger of the occupant, and 
the one or more processors cause the occupant behavior 20determining apparatus to determine the behavior of the occupant to be manipulation of the manipulated device if the nearby object is recognized (Figure 3 shows an activity including using SNS when a viewed object is an automotive navigation system or determining an activity as watching a car TV when a remote control is a held object; Paragraph [0048] teaches a navigation system or a tv system mounted in a vehicle; Paragraph [0076] teaches various ways to manipulate a device).  
As to claim 7, depending from the occupant behavior determining method according to 15claim 5, Kojima teaches the method further comprising: 
recognizing a nearby object that is close to the camera, based on the image (Paragraph [0077]). However, Kojima does not explicitly teach generating, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution 20image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 
recognizing the face of the occupant and the posture of the occupant based on the high-resolution image; and 
recognizing the nearby object based on the low-resolution 25image.
In the field of image processing, Lo teaches generating, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 
recognizing the face of the occupant and the posture of the 10occupant based on the high-resolution image; and 
recognize the nearby object based on the low-resolution image (Column 6, Lines 1-14 teach a high resolution image for examining facial features and a low resolution image for detecting an object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kojima with the image processing of Lo because this allows for detection under constrained communication bandwidth and computation power (Column 5, Lines 45-50).
As to claim 11, depending from the non-transitory computer-readable storage medium - 19 -according to claim 9, Kojima teaches wherein the program further causes the computer to: 
recognize a nearby object that is close to the camera, based on the image (Paragraph [0077]). However, Kojima does not explicitly teach 5generate, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 
recognize the face of the occupant and the posture of the 10occupant based on the high-resolution image; and 
recognize the nearby object based on the low-resolution image.
In the field of image processing, Lo teaches generate, from the image, a high-resolution image having a relatively high resolution compared to a low-resolution image, and the low-resolution image having a relatively low resolution compared to the high-resolution image; 
recognize the face of the occupant and the posture of the 10occupant based on the high-resolution image; and 
recognize the nearby object based on the low-resolution image (Column 6, Lines 1-14 teach a high resolution image for examining facial features and a low resolution image for detecting an object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kojima with the image processing of Lo because this allows for detection under constrained communication bandwidth and computation power (Column 5, Lines 45-50).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cronje (US PG Pub #2021/0248400)
	Meng et al. (US PG Pub #2019/0370578)
	Wang et al. (US PG Pub #2019/0065873)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688